Title: Dutch Translation of John Adams’ Draft of a Dutch-American Treaty of Amity and Commerce and Proposals for Revisions, 23 April 1782; 22 August 1782
From: Adams, John,Netherlands, States General of
To: Adams, John,Netherlands, States General of


Een TractaatVan Vriendschap en Commercie, tusschen haar Hoog Mogende, de Staaten Generaal (1) van de zeven vereenigde Nederlandsche Provincien,en de vereenigde Staaten (2) van America,te weeten New-Hampshire, (3) Massachu-setts, Rhode Island,Connecti-cutt, New-York, New-Jersey, Pensylvania, (4) Delaware, Mary-land, Virginia, Noord-Carolina, Znid-Carolina en Georgia.
Haar Hoog Mogende de Staaten Generaal (1)van de zeven vereenigde Nederlandsche Provincien, en de vereenigde Staaten (2)van America, te weeten New-Hampshire, Massachusets, Rhode Island en Providence Plantations, Connecticutt, New-York, New-Jersey, Pensylvanien, Delaware, Maryland, Virginien, Noord-Carolina, Zuid-Carolina en Georgien, geneegen zynde, op een bestendige en billyke wyze te (3)fixeeren, de regelen, die in acht genoomen moeten worden, ten opzigte van de Correspondentie en Commercie welke zy verlangen vast te stellen tusschen haare respective Landen, Staaten, (4) Burgeren en Onderdaanen, hebben geoordeelt, dat het gezegde einde niet beeter kan worden bereikt, dan door (5) het stellen tot een basis van haar Verdrag, de volmaakste egaliteit en reciprociteit, en (6) door zorgvuldiglyk te vermyden alle die lastige Praeserentien, dewelke doorgaans de bronäders zyn van twist, verwarring en misnoegen; (7) door insgelyks iedere Party de vryheid te laaten, om wegens de Commercie en Navigatie (8) zulke interieure Reglementen te maaken, als die voor zig zelven het gevoeglykst zal oordeelen; en door de voordeelen van Commercie eeniglyk te (9) fundeeren op wederzyds nut, en de juiste regels van vyre handel over en weer; reserveerende by alles aan iedere Parthy de vryheid, om, na desselfs goedvinden, ande Natien te admitteeren tot het participeeren (10) van deselfde voordeelen.
Op deeze grondbeginzelen, (11) voorgemelde haar Hoog Mogende de Staaten Generaal (12)van de zeven vereenigde Provincien, hebbende benoemt en geconstitueert tot haaren Plenipotentiaris:

En de gemelde vereenigde Staaten van (13) America, hebbende van hunne zyde met Volmagt voorzien, den Heer John Adams, laatst Commissaris van de vereenigde Staaten van (14) America aan het Hof van Versailes, geweesen Asgevaardigde op het Congres wegens de Staaten van Massachusetts Baay, en Opper-Regter van den gemelden Start.
(14) De voornoemde Plenipotentiarissen, na uitwisseling van hunne Volmagten, en na rype deliberatie, hebben geconcludeert en geresolveert op de volgende Articulen.
Art. I
Daar zal een vaste, onverbreekelyke, en universeele Vreede, en opregte vriendschap zyn, tusschen haar Hoog Mog de (1) Staaten (2) van de zeven vereenigde Nederlandsche Provincien, en de vereenigde Staa­ten van (3) America, en de Onderdaanen, Burgers en Ingezeetenen van de voornoemde Parthyen, en tusschen de Landen, Eilanden, Steden en Plaatsen, gelegen onder de Jurisdictie van de gemelde vereenigde (4) Nederlandsche Provincien en de gemelde de vereenigde Staaten van America, en de (5)Burgers, Volkeren en Inwoonders van deselve van allerley staat, zonder onderscheid van Persoonen, (6)of Geslagten.





II.
De Onderdaanen van de gemelde Staaten (1) der Nederlanden, zullen in de Havens, Rheeden, Landen, Eilanden, Steden of Plaatsen van de vereenigde Staaten van America, of eenige van dezelve, geen andere of grootere Regten of Impositien, van wat natuur die ook mogen zyn, of hoedanig dezelve ook genoemt mogen werden, betaalen, dan die welke de meest gefavoriseerde Natien (2) zyn, of zullen worden, verpligt (23) te betaalen. En zy zullen genieten alle de Regten, Vryheeden, Privilegien, Immuniteiten en Exemptien in Handel, Navigatie en Commercie, het zy in het gaan van eene Haven in de gemelde Staaten na eene andere, of gaande na en van dezelve, van en na eenige (34) Haven van de Weereld, welke de gemelde Natien reeds genieten of zullen genieten. (45)
III
De Onderdaanen en (56) Burgers van de gemelde vereenigde Staaten van America, zullen in de Havens, Rheeden, Landen, Eilanden, Steden of Plaatsen van de gemelde vereenigde (67) Provincien, of eenige van dezelve, geen andere, of grootere Regten of Impositien, van wat natuur die ook mogen zyn, of hoedanig dezelve ook genoemt mogen worden, betaalen, dan die, welke de meest (78) gefavoriseertste Natien (9) zyn, of zullen worden verpligt (810) te betaalen. En zy zullen genieten alle de Regten, Vryheeden, Privilegien, Immuniteiten en exemptien in Handel, Navigatie en Commercie, het zy in het gaan van eene Haven in de gemelde Staaten na eene andere, of gaande na en van dezelve, van en na eenige (911) Haven van de Weereld, welke de (1012)gemelde Natien (12) reeds genieten of zullen genieten. (1113)
IV.
Er zal eene volle, volkomene en geheele vryheid van Conscientie worden toegestaan, aan de Burgers en Onderdaanen (1) van iedere Parthy, en aan der zelver Familien, (2)aangaande Religie zaaken, en een volkomene en geheele vryheid, om hunne Godsdienst naar haare gewoonte te oeffenen, zondereenigerhande molestatie. Daarenboven zal vryheid worden gegeeven aan de Burgers en Onderdaanen (3) van iedere Parthye, die in des anderen’s Territoir overlyden, om begraven te worden in (4) gevoeglyke en decente plaatsen, daar toe te bepaalen, zoo als de geleegentheid zal vereisschen; nogte zullen de doode Lighaamen van die geene die begraaven zyn, eenigzints werden gemolesteert.
V.
Haar Hoog Mogende, de Staaten (1)van de zeven vereenigde Nederlandsche Provincien, zullen tragten, zoo veel eenigzints in haar vermogen is, te beschermen en defendeeren alle Schepen en andere Effecten, toebehoorende aan (2)de Burgers, Volkeren, Inwoonders en Onderdaanen (3)van de gemelde vereenigde Staaten van America, of eenige van dezelve, zynde in haare Havens of Rheen, (4)of op de Zeén naby haare Landen, Eilanden, Stedenof Plaatsen; en wederom te bekomen en te doen restitueeren aan de regte Eigenaars, hunne Agenten of Gevolmagtigden, alle zodanige Schepen en Effecten, die onder haare Jurisdictie zullen genoomen worden: en haare (5)Oorlog schepen, of eenige Convoyers zeilende onder der zelver authoriteit, zullen by alle geleegentheeden onder haare protectie neemen alle Schepen, toebehoorende aan (6)de Onderdaanen, Volkeren of Inwoonders van de gemelde vereenigde Staaten van America, of eenige der zelve, houdende dezelve cours, of (7)gaande dezelve weg, en zullen zodanige Schepen defendeeren, zoo lang als zy dezelve cours houden, of dezelve weg gaan, tegens alle aanvallen, magt en geweld, (8) op dezelve wys als zy zouden moeten beschermen en defendeeren de Schepen toebehoorende aan (9)de Onderdaanen van haar Hoog Mogende.
VI.
De vereenigde Staaten van America zullen tragten, zoo veel eenigzints in haar vermogen is, te beschermen en defendeeren alle Schepen en andere Effecten, toebehoorende aan de Burgers, Volkeren, Inwoonders en Onderdaanen van de gemelde vereenigde Nederlandsche Provincien, of eenige van dien, zynde in haare Havens of Rhéen, of op deZeén naby haare Landen, Eilanden, Steden of Plaatseu; en wederom te bekomen en te doen restitueeren aan de regte Eigenaars, hunne Agenten of Gevolmagtigden, alle zodanige Schepen en Effecten, die onder haare Jurisdictie zullen genoomen worden: en haare Oorlogschepen of eenige Convoyers zeilende onder der zelver anthoriteit, zullen by alle geleegentheeden onder haare protectie neemen alle Schepen, toebehoorende aan de Onderdaanen, Volkeren of Inwoonders van de gemelde vereenigde Nederlandsche Provincien, of eenige der zelve, houdende dezelve cours, of gaande dezelve weg, en zullen zodanige Schepen defendeeren, zoo lang als zy dezelve cours houden, of dezelve weg gaan, tegens alle aanvallen, magt en geweld, op dezelve wys als zy zouden moeten beschermen en defendeeren de Schepen toebehoorende aan de Onderdaanen der vereenigde Staaten van America.
VII.
Het zal wettig en vyr zyn voor Kooplieden en andere, zynde Onderdaanen, of van de gemelde zeven vereenigde Nederlandsche Provincien, of van de voorgemelde vereenigde Staaten van America, by Testament of eenige andere dispositie, gemaakt ten tyde van ziekte, of ten eenigentyde bevoorens, of even voor het overlyden, te verdeelen of weg te geeven aan zodanig Persoon of Persoonen, als zy zullen goedvinden, hunne Effecten, Koopmanschappen. Gelden, Schulden of Goederen, roerende of onroerende, dewelke zy hebben of behoorden te hebben ten tyde van hun overlyden, of eenigen tyd bevoovrens, in de Landen, Eilanden, Steden, Plaatsen of Dominien, behoorende aan ieder van de voornoemde contracteerende Parthyen. Nog meer, het zy dezelve komen te overlyden, hebbende getesteert of abintestato, derzelver wettige Erfgenaamen, Executeurs of Administrateurs, resideerende in de Dominien van ieder der contracteerende Parthyen, ofkomende van eenig ander gedeelte, ofschoon dezelve niet zyn genaturaliseert, en zonder hun Regt gecontesteerd of betwist te worden onder praetext van eenige Regten of byzondere Persoonen, zullen vryelyk en vreedsaam ontfangen en bezitting neemen van alle de gemelde Goederen en Effecten hoedanige ook, in gevolge de Wetten van ieder Land respectivelyk in zodanig geval, nogtans zoo, dat de laaste wil, en regt van Erven, van Luyder abintestato overlydende, beweezen moeten morden, in gevolge de Wetten van die Plaatsen, alwaar ieder Persoon mag komen te overlyden, zoo wel door de Onderdanen vande eene, als van de andere der contracteerende Parthy, niettegenstaande eenig Wet, Statut, Edict, Placaat, Costume, Ordonnantie of Regt, hoe genaamt, ter contrarie.
VIII.
Het zal wettig en vry zyn aan de Onderdaanen van iedere Parthye, zodanige Advocaaten, Procureurs, Notariffen, Solliciteurs of Factoors te employeeren, als zy zullen goedvinden, ten welken einde de voorsz Advocaaten en andere hoven gemeld, mogen werden benoemt door de ordinaris Regters, als ’t nood is, en de Regters daar toe vereischt worden.
IX.
Kooplieden, Schippers, Eigenaars, Bootsgezellen, Lieden van a derhande soort, Schepen en Vaartuigen, en alle Koopmanschappen en Goederen in ’t generaal, en Effecten van ieder der Bondgenooten, of van der zelver Onderdaanen, zullen niet mogen worden in beslag genomen of aangehouden in eenige der Landen, Gronden, Eilanden, Steden, Plaatsen, Havens, Stranden of Dominien, hoe genaamt, van den anderen Bondgenoot, tot algemeen (1) gebruik, Oorlogs-Expeditien, of byzonder gebruik van iemand, door arrest, geweld, of eenigzints daar na gelykende.

Noch te meer zal het onwettig zyn voor de Onderdaanen van iedere Parthy iets te neemen, of door geweld te ontvreemden, van de Onderdaanen van de andere Parthy, zonder bewilliging van den Persoon die het toebehoord: het geen egter niet te verstaan is van die aanhaalingen en detentien (2) welke (3)zal worden gedaan op bevel en authoriteit van de Justitie, en volgens de ordinaire wegen, ten opzigte van schulden of misdaaden, waar omtrent de Procedures moeten geschieden by wege van Regten, in gevolge de form van Justitie.
X.
Verders is overeengekomen en besloten, dat het volkomen vry zal staan aan alle Kooplieden, Bevelhebbers van Schepen, en andere Onderdaanen van haar Hoog Mog. de Staaten (1)van de zeven vereenigde Nederlansche Provincien, in alle Plaatsen gehoorende onder het Gebied en Jurisdictie van de voorsz vereenigde Staaten van America, hunne eigen zaaken zelfs te verrigten, of daar toe te employeeren wien het hun zal behaagen, noch zullen zy verpligt zyn gebruik te maaken van eenige Tolk of Makelaar, noche eenige Salaris of Foyen te betaalen, ten zy zylieden verkiezen om deselve te gebruiken. Voorts zullen de Schippers van Schepenniet verpligt zyn, by het laaden of ontlaaden hunner Schepen, gebruik te maaken van de Werklieden, die tot dien einde by publique authoriteit gestelt mogten zyn, maar het zal hun gcheellyk vry staan, en hunne Schepen met hun eigen Volk te laaden of te lossen, (2)of gebruik te maaken van zulke Persoonen in het laaden of lossen der zelve, als zy zullen goedvinden, zonder eenige Foyen of Salaris aau iemand anders, wien ook, te betaalen: Noch zullen zy gedwongen worden eenige soort van Koopmanschappen (3) te lossen, het zy in andere Schepen, of dezelve in hunne eigene te ontfangen, of naar hunne Laading langer te wagten, als hun zal behaagen. En alle en een ieder der (4) Burgers, Volkeren en Inwoonders van de gemelde vereenigde Staaten van America, zal reciproquelyk hebben en genieten dezelfde Privilegien en Vryheeden in alle Plaatsen, welke ook, gehoorende onder het Gebied en Jurisdictie van haar Hoog Mog. de Staaten (5) van de zeven vereenigde Nederlandsche Provincien.
XI.
De Koopvaardyschepen van een ieder der Parthyen, (1)gaande naar een Haven van een der Vyanden van den anderen Bondgenoot, (2) en omtrent welke reize en de soort van Goederen aan Boord van dezelve, eenige regte grond van suspicie zal zyn, zullen verpligt zyn, zoo wel op de open Zee, als in de Havens, niet alleenlyk haare Pasporten te exhibeeren, maar insgelyks Certificaaten expresselyk aantoonende, dat haare Goederen niet zyn van het getal dier geene, dewelke als Contrabande verboden zyn., (3)
XII.
Indien, by het (1)exhibeeren der bovengemelde Certificaaten, de andere Parthy ontdekt, dat ’er eenige van die soort van Goederen zyn, dewelke verboden en Contrabande gedeclareert zyn, en geconsigneert naar een Haven, onder de gehoorzaamheid van den Vyand, zal het niet geoorloft zyn Luyken van zodanig Schip op te breeken, of eenige Kist, Koffers, Pakken, Kassen of ander Vaatwerk, daar in gevonden wor­dende, te openen, of het geringste gedeelte van haare Goederen te verplaatsen, het zy zodanige Schepen toebehooren aan de Onderdaanen van haar Hoog Mog. de Staaten (2)van de zeven vereenigde Nederlandsche Provincien, (3)of aan de Burgers en Ingezeetenen van de gemelde vereenigde Staaten van America, ten zy de Laading aan Land gebragt worde in presentie van de Officieren van het Admiraliteits Hof, en een Inventaris van dezelve gemaakt, dog zal niet worden toegelaaten om dezelve op eenigerhande wyze te verkopen, verruilen of veralieneeren, (4)ten zy daar na behoorlyke en wettige Procedures tegens zodanige verbodene (5) Goederen zullen zyn gehouden, en het Admiraliteits Hofby een gepronouncieerde Sententie dezelve zal hebben geconfisqueert, daar van altoos vry laatende, zoo wel het Schip zelve, als eenige andere Goederen daar in gevonden wordende, welke voor vry werden gehouden, nochte mogen dezelve worden opgehouden, onder vorgeeven dat die, als ’t ware, door de geprohibeerde Goederen zouden zyn geinfecteert, veel min zullen dezelve als wettige Prys worden geconfisqueert: (6)doch by aldien niet de geheele Laading, maar alleenlyk een gedeelte van dezelve, zal bestaan uit verbodeneof Contrabande Goederen, en de Bevelhebber van het Schip gereed en gewillig zal zyn dezelve over te leeveren aan den Neemer, die dezelve ontdekt heeft, in zodanig geval, zal den Neemer, dezelve Goederen ontfangen hebbende, het Schip dadelyk ontslaan, en het zelve op geenerbande wyze verhinderen de reis te vervolgen, waar toe het bestemt was. Doch, in gevalle de Contrabande Koopmanschappen niet alle kunnen worden ontslagen aan Boord van het Schip van den Neemer, alsdan vermag den Neemer niettegenstaande het aanbod van hem, de Contrabande Goederen over te leeveren, het Schip te brengen in de naaste Haven, agtervolgens het geene hier boven is vastgestelt.
XIII
In tegendeel is overeengekomen, dat al het geen bevonden zal worden gelaaden te zyn door de Onderdaanen en Ingezeetenen van een der beide Parthyen, in eenig Schip de Vyanden van den anderen, of aan desselfs Onderdaanen toebehoorende, geheel, ofschoon niet zynde van de soort van verbodene Goederen, mag worden geconfisqueert, op dezelve wys als of het den Vyand toequam, uitgezondert zodanige Goederen en Koopmanschappen, als aan Boord van zodanig Schip gedaan waren voor de Oorlogs-Declaratie, of (1) zelfs na die Declaratie, indien zulks geschied was, zonder kennis gehad te hebben van dezelve Declaratie; zoo dat de Goederen van de Onderdaanen en Volk van een der beide Parthyen, het zy dezelve zyn van de natuur der verbodene, of anderzints, dewelke als boven gemeld waren gelaaden aan Boord van eenig Schip den Vyand toebehoorende, voor den Oorlog, of na de Declaratie van dezelve, indien de Laaders daar van geen kennis hebben gehad, in geenen deele confiscatie zullen onderhevig zyn, maar zullen wel en getrouwelyk, zonder uitstel, aan de Eigenaars, (2)dezelve te rug vraagende, worden gerestitueert, (3) dog zo dat, indien de gemelde Koopmanschappen Contrabande zyn, het geenzints geoorloft zal zyn dezelve naderhand te vervoeren na eenige havens, de Vyanden toebehoorende.
De twee controctreerende Partyen koomen over een, dat dentermyn van twee maanden verloopen zynde na de Oorlogs-Declaratie, hunne respective Onderdaanen, van welk gedeelte der Waereld zy komen, de onweetentheid, in dit Articul gemeld, niet zullen mogen voorwenden.
XIV.
En ten einde de best mogelyke zorg mag worden gedraagen voor de securiteit van de Onderdaanen, en het Volk van een der beide Partyen, dat dezelve geen overlast komen te lyden van wegens de Oorlogschepen of Kapers van de andere Parthy, zullen alle de Bevelhebbers van Oorlogschepen en gewapende Vaartuigen van de voorsz Staaten (1)der zeven vereenigde Nederlandsche Provincien, en van de gemelde vereenigde Staaten van (2) America, mitsgaders alle der zelver (3) Onderdaanen en Volk, verboden worden eenige beleediging of schaade, aan die van de andere zyde, toe te brengen, en zoo zy dien contrarie handelen, zullen zy (4) gestraft worden, en daarenboven verpligt (5)zyn satisfactie te geeven voor alle schaade, en den interest daar van, door vergoeding, onder pœne en verbintenis van hunne Persoonen en Goederen.





XV.
Alle Schepen en Koopmanschappen, van wat natuur dezelve ook zyn, die hernoomen zullen worden uit handen van Piraten en Zeerovers (1)op de open Zee, zullen gebragt worden in eenige Haven van eene der beide Staaten, en zullen aan de bewaaring der Officieren van die Haven worden overgeleevert, ten einde geheel gerestitueert te worden aan den regten Eigenaar, zoo dra als behoorlyk en genoegzaam bewys wegens den eigendom der zelve, zal gedaan zyn.(2)


XVI.
Indien eenige Schepen of Vaartuigen, toebehoorende aan een van beide de Parthyen, hunne Onderdaanen of Volk, op de Kusten of Dominien van den anderen zullen komen te stranden, vergaan, of eenige andere (1) schaade te lyden, zal alle vriendelyke assistentie en hulp worden gegeeven aan de Persoonen Schipbruek geleeden hebbende, of die zig in gevaar daar van zullen bevinden; (2) zullende insgelyks Brieven van Vrygeley aan hun worden gegeeven, voor hunne vrye en geruste passage van daar, en retour van een ieder na zyn eigen Land.
XVII.
In gevalle de Onderdaanen of het Volk van een der beide Partyen, met hunne Schepen, het zy publique en ten Oorlog vaarende, of byzondere en ter Koopvaardy uitgerust, door onstuimig Weer, najaaging van Zeerovers of Vyanden, of eenige andere dringende nood, gedwongen zullen worden, ter bekoming van een Schuylplaats en Haven, zig te retireeren en binnen te loopen in eenige der Rivieren, Creeken, Baayen, Havens, Rheeden of Stranden, toebehoorende aan de andere Parthye, zullen dezelve met alle menschlieventheid en goedwilligheid werden ontfangen, en alle vriendelyke protectie en hulp genieten, en zal hun worden toegestaan zig te ververschen en proviandeeren tegens reedelyke prysen, met Victuaille, en alle dingen benoodigt tot onderhoud van haare Persoonen, of reparatie van hunne Schepen, en zy zullen op geenerley wys worden opgehouden, of verhindert, uit de gemelde Havens of Rheeden te vertrekken, maar mogen verzeylen en gaan, wanneer en waar het hun behaagt, zonder eenig belet of verhindering.
XVIII.
Tot des te beeter voortzetting der wederzydsche Commercie, is overeengekoomen, dat indien een Oorlog mogt komen te ontstaan tusschen (1) de voornoemde twee Natien, zes maanden zal worden vergunt na de Proclamatie van Oorlog, aan de Kooplieden in de Steden en Plaatsen alwaar zy woonen, tot het verkoopen en transporteeren hunner Goederen en Koop–manschappen; en indien iets van hun genoomen mogt zyn, of eenige beleediging hun weezen aangedaan, binnen dien termyn, door een der beide Partyen, of het Volk of Onderdaanen van een van beide, zal daar voor volkemene satisfactie gegeeven worden.

XIX.
Geen Onderdaanen van haar Hoog Mogende de Staaten (1)van de zeven vereenigde Nederlandsche Provincien, zullen mogen verzoeken of aanneemen eenige Commissien, of Lettres de Marque, tot het wapenen van eenig Schip of Schepen, ten einde als Kapers te ageeren tegens de gemelde vereenigde Staaten van (2) America, of eenige der zelve, of tegens de Onderdaanen, (3)Volk of Inwoonders der gemelde vereenigde Staaten, of eenige der zelve, of tegens den eigendom der Ingezeetenen van eenige der zelve, van eenige Prins of Staat, met wien de voorsz vereenigde Staaten van (4) America in Oorlog mogten zyn; nochte zal eenige Burger, Onderdaan of (5)Inwoonder van de gemelde vereenigde Staaten van (6) America, of eenige der zelve, eenige Commissie of Lettres de Marque verzoeken of aanneemen, tot het wapenen van eenig Schip of Schepen, om ter Kaap te vaaren tegens (7) de Onderdaanen (8) van gemelde haar Hoog Mog., of eenige van dezelve, of den eigendom van eenige der zelve, van eenige Prins of Staat, met wien de voorsz (9)Staat in Oorlog (10) zal zyn, en indien eenig Persoon van een beide de Natien, zodanige Commissie of Lettres de Marque zal aanneemen, zal dezelve als een Zeerover worden gestraft.
XX.
De Schepen der Onderdaanen of Ingezeetenen van een van beide de Partyen, komende aan eenige Kust, toebehoorende aan de een of andere der gemelde Bondgenooten, doch niet voorneemens zynde in een Haven binnen te loopen, of binnen geloopen zynde, en niet begeerende hunne Laadingen te lossen, of Last te breeken, (1)zullen behandelt worden volgens de generaale reegelen, met opzigt tot het geval in quaestie gestelt, of nog te stellen.

XXI.
De twee contracteerende Partyen vergunnen over en weder aan elkanderen de vryheid, om ieder in de Havens van den anderen, Consuls, Vice-Consuls, Agenten en Commissarissen van hunne eigen aanstelling te hebben, welkers functien gereguleert zullen worden by particuliere overeenkomst, wanneer ooit eene der beide Partyen goedvind zodanige aanstelling te doen.
XXII.
Het is vastgestestelt tusschen de twee contracteerende Parthyen, dat geen Clausul, Articul, materie of zaak hier in begreepen, het zy voor het tegenswoordige of toekomende, zal worden begreepen of verstaan, contrarie aan de Clausulen, Articulen, Overeenkomsten en Stipulatien in twee Tractaaten, een van Vriendschap en Commercie en het andere van Alliantie, tusschen de voorsz vereenigde Staaten van America, en den Allerchristelyksten Koning, gesloten te Parys op den zesden dag van February een duizend zeven honderd acht en zeventig, of eenige van dezelve, maar dezelve zullen worden begreepen en verstaan, bestaanbaar met en overeenkomsteg de gemelde Tractaaten.

XXIII.

Het is voorts overeengekomen tusschen de twee contracteerende Partyen, dat aan zyn Catholique Majesteit den Koning van Spagne, het regt zal gereserveert zyn, om te accedeeren in de gemelde twee Tractaaten, tusschen zyne Allerchristelykste Majesteit en de voorsz vereenigde Staaten van America, het eene van Vriendschap en Commercie, en het andere van Allantie, gesloten te Parys op den zesden dag van February een duizend zeven honderd acht en zeventig, met zodanige veranderingen, niet derogatoir aan dit Tractaat, als wederzyds zullen worden overeengekomen, tusschen zyn gemelde Catholique Majesteit en de voorsz vereenigde Staaten; en dat geen Clausul, Articul, materie of zaak hier in vervat, zal worden begreepen of verstaan, het zy voor het tegenwoordige of toekomende, strydig aan de Clausulen, Articulen, Overeenkomsten en Stipulatien, in zodanige Tractaaten gemaakt of nog te maaken, tusschen gemelde zyn Catholique Majesteit en de voorsz vereenigde Staaten.

XXIV.

Haar Hoog Mog. de Staaten van de zeven vereenigde Nederlandsche Provincien, zullen hunne goede officien en interpositie aanwenden by den Koning

of Keizer van Marocco of Fez, de Regeering van Algiers, Tunis of Tripoli, of by eenige van dezelve; als meede by eidere Prins, Staat of Mogentheid, op de Kust van Barbaryen in Africa, en de Onderdaanen van den voornoemden Koning, Keizer, Staaten en Mogentheeden, en ieder van dezelve; ten einde, zoo volleedig en nadrukkelyk als mogelyk is, te zorgen, voor de welvaart, geryf en veiligheid van de gemelde vereenigde Staaten, en ieder van dezelve, hunne Onderdaanenm Volk en Inwoonderen, en hunne Schepen en Goederen tegens alle violentien, insultes, aanvallen of plonderingen van wegens de voornoemde Princen of Staaten van Barbaryen of hunne Onderdaanen.

Contrabande.XXV.
De vryheid van Navigatie en Commercie zal zig uitstrekken tot alle soorten van Koopmanschappen, uitgezondert alleen deeze, welke onderscheiden zyn onder den naam van Contrabande of verbodene Goederen: en onder deeze benoeming van Contrabande of verbodene Goederen zullen (1) begreepen zyn (2) Wapenen, (3)grof Geschut, (4) Bomben met haare Buysen, en andere dingen tot dezelve behoorende, Vuurballen, Buskruit, Lonten, Kanon-kogels, Pieken,

(5) Deegens en Houwers, Lancien, Speeren, Helbaarden, (6) Mortieren, Petarden, Granaden, Salpeeter, Musquetten, Musquetkogels, Helmetten, Hoostplaaten, Borstplaaten, Malie-Rokken en diergelyk soort van Tuyg, geschikt tot het wapenen van Soldaaten, Draagbanden of Port-Epées, Paarden met haar toebehooren, en alle andere Instrumenten van Oorlog, hoe genaamt.
(7)De volgendeKoopmanschappen (8) zullen niet gereekent worden onder de Contrabande of verbodene Goederen, te weeten alle soorten van Lakenen, Lynewaaten en alle andere Manufactuuren, gemaakt van Wolle, Vlas, Hennip, Zyde, Katoen of eenige andere Stoffen, hoe genaamt. Alle soorten van Kleederen, nevens de Specien waar van dezelve doorgaans gemaakt worden: Goud en Zilver, zoo wel gemunt, als ongemunt, Tin, Yzer, Loot, Kooper, als meede Tarw en Gerst, en alle andere soorten van Graan en Peulvrugten, Tabak, gelyk meede allerhande Speceryen, gezouten en gerookt Vleesch, Zoutenisch, Kaas en Booter, Bier, Oly, Wyn, Cyder, Suikeren, Syroopen en alle soorten van Zout, en in het generaal allerhande Provisien die tot voedzel van den Mensch, en tot onderhoud van bet leeven dienen; voorts alle soorten vanKatoen, Hennip, Vlas, Teer, Pek, Terpentyn, Touwerk, Kabels, Zeylen, Zeyldoeken, Ankers en eenige gedeeltens van Ankers, gelyk meede Scheeps-Masten, Planken, Deelen en Balken, van wat Boomen, hoe genaamt, en alle andere dingen, geschikt, het zy tot het bouwen of repareeren van Schepen, en andere Goederen, hoe genaamt, welke niet verwerkt zyn in de form van eenig Instrument of Tuyg bereid tot den Oorlog te Land of ter Zee, zullen voor geen Contrabande werden gehouden, veel minder zodanige die reeds verwerkt en tot andere eindens gebruikt zyn; alle dewlke geheel(9) onder fe vrye Goederenzullenworden gereekent te behooren; gelyk meede alle andere Koopmanschappen en dingen welke niet begreepen en particulier gemeld zyn in de voornoemde opnoeming van Contrabande Goederne, zoo dat dezelve mogen werden getransporteert en vervoert in alle vryheid door de Onderdaanen en Ingezeetenen van beide Bondgenooten, (109)zelfs na Plaatsen aan den Vyand toebehoorende, zodanige Steden of Plaatsen alleen uitgezondert, welke op die tyd beleegert, geblocqueert of geinvesteert zyn. (1110)

XXVI.
Ten einde alle diffentie en twist aan beide zyden mag werden vermyd en voorgekomen, is overeengekomen, dat in geval een van beide de Parthyen in Oorlog mogt komen te geraaken, de Schepen en Vaartuigen, toebehoorende aan de Onderdaanen of Ingezeetenen van de andere Geallieerde, met Zeebrieven of Pasporten moeten werden voorzien, expresseerende den naam, eigendom en de groote van het Schip of Vaartuig, als meede den Naam, Plaats of Wooninge van den Schipper of Bevelhebber van het gemelde Schip of Vaartuig, ten einde daar by mag blyken, dat het Schip reeel en in waarheid aan de Onderdaanen of (1)Burgers van eene der Parthyen toebehoord, welk Pasport zal worden opgemaakt en uitgegeeven volgens het Formulier agter dit Tractaat gevoegt. Dezelve zullen (2)insgelyks ieder jaar moeten werden ingetrokken, te weeten, indien het Schip of Vaartuig binnen den tyd van een jaar weer t’huis mogt komen te retourneeren. Het is insgelyks vastgestelt, dat zodanige Schepen of Vaartuigen gelaaden zynde, moeten (3)worden voorzien niet alleen met Pasporten, (4)als boven gemeld, maar ook met Certificaaten, inhoudende de onderscheidene gedeeltens derLaading, de Plaats van waar het Schip gezeilt is, en waar heen het zelve is gedestineert; op dat dus geweeten kan worden, of eenige verbodene of Contrabande Goederen aan Boord van het zelve zyn; welke Certificaaten zullen worden opgemaakt door de Officieren van de Plaats van waar het zelve Schip of Vaartuig vertrekt, in de gewoone form. En by aldien iemand goeddunkt of raadzaam vind, om in de gemelde (5)Certificaaten uit te drukken de Persoonen aan wien de aan Boord zynde Goederen toekomen, vermag hy zulks vryelyk te doen. (6)
XXVII.
De Schepen of Vaartuigen der Onderdaanen of Burgers van een van beide de Parthyen, komende aan eenige Kust, toebehoorendeaan de eene of andere der gemelde Bondgenooten, doch niet willens zynde de Haven in te loopen, of ingeloopen zynde, en niet begeerende hunne Laading te lossen, of Last tebreeken, zullen niet verpligt zyn een opgave van haare Laading te doen, ten zy dezelve door eenige haarblykelyke tekenen verdagt mogten zyn, van eenige verbodene Goederen onder de benoeming van Contrabande, aan den Vyand van den anderen Geallieerden te voeren. En in geval van zulke gegroude suspicie, zullen de Onderdaanen en Burgers van een van beide de Parthyen verpligt zyn, in de Havens haare Pasporten en Certificaaten te vertoonen, in maniere hier boven gespecificeert.
XXVIII.
Indien de Schepen of Vaartuigen van de gemelde Onderdaanen of Volk van een van beide de Parthyen, zeylende langs de Kusten, of in de open Zee, ontmoet zullen worden door eenig Schip van Oorlog, Kaper of gewapend Vaartuig van de andere Parthy, zullen de gemelde Oorlogschepen, Kapers, of gewapende Vaartuigen, tot vermyding van alle disordre, buiten bereik van het Geschut blyven, dog hunne Booten mogen zenden aan Boord van het Koopvaardyschip, welke zy op die wys zullen ontmoeten, en op het zelve mogen overgaan ten getalle alleen van twee a drie Man, aan wien de Schipper of Bevelhebber van zodanig Schip of Vaartuig zyn Pasport zal vertoonen, inhoudende den eigendom van het Schip of Vaartuig, ingevolge het Formulier agter dit Tractaat gevoegt; en zal het Schip of Vaartuig, na de vertooning van dusdanig Pasport, (1) vry en liber zyn om desselfs reis te vervolgen, zoo dat niet geoorloft zal zyn het zelve op eenigerhande wyze te molesteeren of doorzoeken, noch jagt op haar te maaken, of het zelve te forceeren haare voorgenomen Cours te verlaaten.
XXIX.
Het zal geoorlooft zyn aan Kooplieden, Capiteins en Bevelhebbers van Schepen, het zy publicque en ten Oorlog, of particuliere en ter Koopvaardy vaarende, toebehoorende aan de gemelde vereenigde Staaten van America, of eenige van dezelve, of aan de Onderdaanen, Burgers en Ingezeetenen van eenige der zelve, vryelyk in hunne dienst aan te neemen en aan Boord van haare gemelde Schepen te ontfangen, in iedere der Havens of Plaatsen onder de Jurisdictie van voornoemde haar Hoog Mogende, eenige Botsgezellen of anderen, zynde Inboorlingen, Burgers of Inwoonders van eenige der gemelde Staaten, opzulke voorwaarden als zal werden overeengekomen, zonder daar voor aan eenige boete, pœne, straffe, Proces of berisping, hoe genaamt, onderheevig te zyn.

En zullen reciproquelyk alle Kooplieden, Capiteinen en Bevelhebbers van Schepen, behoorende tot de voorsz zeven vereenigde Nederlandsche Provincien, in alle de Havens en Plaatsen, onder het gebied van de gemelde vereenigde Staaten van America, het zelve voorregt genieten tot aanneeming en ontfangen van Bootsgezellen of anderen, zynde Inboorlingen, Burgers of Ingezeetenen van eenige der Domeynen van de gemelde Staaten Generaal
.



XXX.
De toeleg voor refractie, &c.
Formulier van het Pasport dat gegeeven zal worden aan de Schepen of Vaartuigen, in gevolge het dertigste Articul van dit Tractaat.
Aan alle de geene die deeze tegenwoordige zullen zien, salut: doen te weeten, dat by deezen vryheid en permissie gegeeven word aanSchipper en Bevelhebber van het Schip (of Vaartuig) genaamtvan devangrootTonnen of daar omtrent, leggende tegenswoordig in de Haven vangedestineert naaren belaaden met , om te vertrekken en met zyn Schip of Vaartuig desselfs gemelde reize voort te zetten, zodanig Schip of Vaartuig gevisiteert zynde, en de voornoemde Schipper of Bevelhebber, ouder eede, voor den daar toe gestelden Officier, verklaart hebbende, dat het gemelde Schip of Vaartuig aan een of meer der Onderdaa­nen, Volk of Ingezeetenen vantoebehoord, en aan hem (of hun) alleen; In getuigenis waar van, wy deeze tegenswoordige met onse Naamen hebben onderteekent, en bet Zeegel van ons Wapen daar aan gehegt, en het zelve doen contrasigneeren doorTotdeezen dagvan het jaar onses Heeren Christi.




Formulier van het Certificaat, het welk aan de Schepen ofVaartuigen zal worden gegeeven, in gevolge het dertigste Articul van dit Tractaat.
Wy de Magistraat (of Officieren der Convoyen) van de Stad of Haven vancertificeeren en attesteeren, dat op dendag vanin het jaar onzes HeerenC. D. vanin Persoon voor ons is gecompareert, en onder solemneelen Eede heest verklaart, dat het Schip of Vaartuig genaamtvanTonnen, of daar omtrent, waar vanvantegenswoordig Schipper of Bevelhebber is, geregtelyk en behoorlyk aan hem (of hun) alleen is toebehoorende. Dat het zelve thans gedestineert is van de Stad of Haven vanna de Haven vangelaaden met Goederen en Koopmanschappen hier onder particulier gespecificeert en opgenoemt, als volgt.
In getuigenis waar van wy dit Certificaat hebben onderteekent en met het Zeegel van ons Officie bekragtigt, deezendag vanin het jaar onses Heeren Christi.
  

Remarques en nadere Propositie.



   
   (1) der vereenigde Nederlanden.





   
   (Het Tractaat met Vrankryk heeft)



   
   (2) Staaten van Noord-America.



   
   (3) Massachusetts Baay.



   
   (4) de Graafschappen van Newcastle, Kent en Sussex aan de Delaware.





   
   (1) der vereenigde Nederlanden





   
   (2) van Noord-America (als in het Tractaat met Vrankryk)





   
   (3) bepaalen





   
   (4) Onderdaanen en Ingezeetenen





   
   (5) te stellen





   
   (6) met vermyding van





   
   (7) aan





   
   (8) verder zulke





   
   (9) gronden





   
   (10) aan





   
   (11) hebben





   
   (12) der vereenigde Nederlanden benoemt de Heeren. . . . 



   
   Uit het midden der Vergadering van hun Hoog Mog. gedeputeert.





   
   (13) Noort





   
   (13) Noort





   
   (14) dewelke zyn overeengekomen en geaccordeert





   
   


Art. I



   
   (1) Heeren (2) Generaal der vereenigde Nederlanden.





   
   (3) Noord





   
   (4) Nederlanden.





   
   (5) derselver Onderdaanen en Ingezeetenen



   
   (Het Tractaat van Vrankryk heest, en schynt ook gevoeglyker)





   
   (6) en Plaatsen.




II

   
   (Genomen uit het 25 Articul van bestand met Portugal in ’s Hage den 12 Juny 1641, en voorts het 10 Art. van ’t Tractaat met Vrankyrk.)



   
   Wederzydsche Onderdaanen en Ingezeetenen van wat Natie, conditie, geleegentheid of Religie deselve zouden mogen weezen, geene uitgezondert, het zy dan of dezelve Ingezeetenen onder der eens of der anders gebied zouden mogen zyn geboren of hebben gewoond, zullen vermogen te frequenteeren, vaaren en handelen met allerhande soorten van Waaren en Koopmanschappen, waar van den invoer en uitvoer niet algemeen is verboden, in alle elkanders Provincien, Landen en Eilanden in Europa en Noord-America en elders in gelykheid met de meest gefavoriseerde Natien van Europa.





   
   


III.



   
   (1) Generaal der vereenigde





   
   
 (2) van Europa
 






   
   (23) aldaar





   
   (34) vreemde





   
   (45) Insgelyks zullen





   
   (56) Ingezeetenen





   
   (67) Nederlanden





   
   (78) gefavoriseerde



   
   
 (9) van Europa.




   
   (als in het Tractaat met Vrankryk) (810) aldaar





   
   (911) vreemde 





   
   (1012) meest gefavoriseerde





   
   
 (12) van Europa






   
   (1113) En zullen de vereenigde Staaten van Noord-America haare Onderdaanen en Ingezeetenen, die van haar Hoog Mog. de Staaten Generaal der vereenigde Nederlanden laaten het gerust genot van haare Rechten omtrent de Landen, Eilanden en Zeeën in Oosten West-Indiën, zonder haar daar in eenig belet of hindernis te doen.




IV.

   
   
 (Art. IV. als onnut en in het Tractaat met Vrankryk niet gevonden wordenende, geheel overte slaan of te veranderen als volgt:)






   
   (1) en Ingezeetenen





   
   (2) en zal niemand ter zaake van den Godsdienst worden gemolesteert, mits hem omtrent publique demonstratie onderwerpende aan de Wetten van het Land.





   
   (3) en Ingezeetenen.





   
   (4) de gewoone Begraafplaatfen, of





   
   
 En zal by Hoogstgedagte vereenigde Staaten van America de nodige voor zeening binnen de dertien neyre Colonien, en daar zulks verder zoude mogen worden vereischt, gedaan worden, ten einde Ingezetenen dezer Landen van behoorlyke bewyzen van sterfgevallen, waar by dezelve zyn geinteresseert, voortaan zullen kunnen worden gediend.






   
   


V.



   
   (1) Generaal der vereenigde Nederlanden, en de vereenigde Staaten van Noord-America





   
   (2) wederzydsche





   
   (3) en Ingezeetenen





   
   (4) binnenlandsche Zeén, Stroomen, Rivieren, en zoo verre haare Jurisdictie Zeewaard strekt.





   
   (5) convoyeerende Oorlogschepen zullen voor zoo zy eenen gemeenen Vyand mogen hebben 





   
   (6) elkanders Onderdaanen en Ingezeetenen, dewelke geene Contrabande Goederen, volgens de beschryving hier na daar van te doen, zullen hebben ingelaaden naar Plaatsen, waar meede de eene Parthy in Vreede en de andere in Oorlog is, en na geen geblocqueerde Plaats gedestineert zyn, en zullen houden





   
   (7) gaan





   
   (8) van den gemeenen Vyand





   
   (9) wederzyds eigen





   
   (Art. VI. kan vervallen, wanneer Art. V. zoo als boven verandert is, reciproque word gestelt)




VI.

   
   (In de plaats van dit Articul te stellen het 39 Articul van het Tractaat van Napels van 1753, luidende)





   
   De Onderdaanen der contracteerende Parthyen zullen over en weeder in wederzysche Landen en Staaten, van hunne Goederen, by Testamente, Donatie of anderzints mogen disponeeren, en hunne Erfgenaamen, zynde Onderdaanen van een der Parthyen, in de Landen van de anderen, of wel elders woonagtig, zullen dezelve Nalaatenschappen ontfangen, zelfs abinteslato, het zy in Persoon, het zy by hun Procureur of Gemagtigde, schoon zy geen Brieven van naturalisatie zouden mogen hebben geobtineert, zonder dat het effect van die Commissie hun zal kunnen worden betwist, onder praetext van eenige Rechten of Voorregten van Provintien, Steden of Particulieren: En zoo de Erfgenaamen, aan welke de Erfenissen mogten vervallen zyn, minderjaarig waren, zullen de Voogden of Curateurs by den domiciliarien Rechter der genoemde Minderjaarige aangestelt, kunnen regeeren, bestieren, administreeren, verkoopen en veralieneeren de Goederen, welke de gemelde Minderjaarigen by Ersenissen zullen zyn te beurt gevallen; en generalyk met opzigt tot de voorsz Successien en Goederen waarneemen alle Rechten en Functien, die aan Voogden en Curateurs na dispositie der Wetten competeeren, behoudens nogtans, dat deeze dispositie geen plaats zal kunnen hebben, dan in gevalle, als wanneer de Testateur by Testament, Codicil of ander wettig Instrument geen Voogden of Curateurs zal hebben genomineert.




VII.

   
   (Om de dubbelzinnigheid, de onderhaalde woorden uit te laaten; terwyl het van zelve spreekt, dat de Rechters Advocaaten &c. kunnen benoemen, maar niet ieder Persoon op requisitie van iemand, wie het ook zy, de faculteit geeven, daar hy anders niet bevoegt toe is.)





   
   


VIII.



   
   (1) publicq





   
   (2) en Arresten





   
   (3) zullen





   
   


IX.



   
   (1) Generaal der vereenigde Nederlanden





   
   (Al het met Curcyf Letter gedrukte uit te laaten, zynde het niet onbillyk, dat, als andere willen employeeren, zy employeeren de geene die de Wetdaar toe heest geprivilegieert.)





   
   (En tot vermyding van confusie by te voegen)



   
   (2) mits onderworpen blyvende aan de ordres op het laaden en lossen en het inslaan en vervoeren van Goederen en Waaren van en na de Schepen en van de eene Plaats na de andere, by de Wetten tot voorkoming van fraudes als anderzints gestelt.



   
   (3) tegens hun wil te lossen, maar met haar ongebrooke Laadingen wederom over Zee mogen uitvaaren; ook zullen zy niet gedwongen worden eenige Goederen tegens hun wil in hunne Schepen te ontfangen, of naar hunne Laading langer te wagten, als hun zal behaagen; maar vrywillig lossende of laadende subject zyn aan de betaaling van de Rechten, daar gebrooke Laadingen aan onderhevig zyn.



   
   (4) Onderdaanen en Ingezeetenen



   
   (5) Generaal der vereenigde Nederlanden, dewelke zy volgens het tweede en derde Articul van dit Tractaat zullen bevaaren.





   
   


X.



   
   (1) komende zoo wel van een vyandelyke, als eigen of neutrale Haven zullen vry mogen vaaren. (2) dog verpligt zyn, zoo dikwyls het gevordert word haare Zeebrieven en verdere Bescheiden, in het 26 Articul beschreeven.





   
   (3) en geene Contrabande gelaaden hebbende na een vyandelyke Haven haar reize vryelyk en onverhindert mogen vervolgen; dogzal geen visitatie van Papieren gevergt worden van Schepen onder Convoy der Oorlogschepen, maar geloof worden gegeeven aan het woord van den Officier het Convoy leidende.





   
   


XI.



   
   (1) vertoonen der Zeebrieven en andere Bescheiden by het 26 Art. van dit Tractaat nader beschreeven.





   
   (2) Generaal der vereenigde Nederlanden





   
   (3) of aan Onderdaanen





   
   (4) dan na dat





   
   (5) Contrabande





   
   (6) (Het met Curcyf Letter gedrukte schynt nuttig tegens het opbrengen van Schepen, maar het dient zeer tot rovery, en daarom uit te laaten, en in de plaats te stellan uit het 26 Art. van het Tractaat met Vrankryk van 11 April 1713, als volgt:)



   
   Maar in tegendeel wanneer by de visitatie aan Land word bevonden, dat ’er geen Contrabande Waaren in de Schepen zyn, en uit de Papieren niet bleek, dat de Neemer en Opbrenger het daar uit niet had kunnen ontdekken, zal dezelve moeten worden gecondemneert in alle de kosten en schaaden die hy de Eigenaaren der Schepen of de Eigenaars en Inlaaders der Goederen waar meede de Schepen belaaden zullen zyn, voor zyne rukeloose aanhouding en opbrenging der Schepen zal hebben veroorzaakt, met de interessen van dien; wordende wel expresselyk verklaart, dat een vry Schip zal vry maaken de Waaren daar in gelaaden, en dat die vryheid zig ook zal uitstrekken over de Persoonen die haar zullen bevinden in een vry Schip, dewelke daar uit niet geligt zullen mogen worden, ten zy het waren Oorlogsluiden, in effectiven dienst van den Vyand.





   
   


XII.



   
   (Liever om alle discussie over de onweetendheid of kennis dier declaratie te vermyden) (1) binnen drieses maanden na dezelve, welke Goederen





   
   (2) die dezelve voor de confiscatie en verkoop zullen te rug vraagen, of doen vraagen in natura zullen



   
   (3) gelyk meede het provenu daar van, indien de reclame binnen acht maanden na de verkooping dewelke publicq zal moeten worden gedaan, eerst konde geschieden,





   
   


XIII.



   
   (1) Generaal der vereenigde Nederlanden.





   
   (2) Noord





   
   (3) Officieren.





   
   (4) op de eerste klagte daar over te doen na behoorlyk onderzoek schuldig bevonden wordende, door haar eigen Rechters





   
   (5) worden




XIV.

   
   Tot meerder verklaaring van het geen voorsz is, zullen alle Kaper Capiteinen of Rheeders van Schepen, op particuliere bestelling en Commissie ten Oorlog uitgerust, voor dezelve gehouden zyn, voor der zelver vertrek, goede en suffisante cautie te stellen voor de competente Rechters, of in het geheel te verantwoorden de malversatien die ze in haare coursen, of op haare reizen zouden mogen begaan, en voor de contraventien van haare Capiteinen en Officieren tegen het tegenwoordig Tractaat, en de Ordonnantien en Edicten die gepubliceert zullen worden, in kragte en conform de dispositie van dien, op pœne van verval en nulliteit der voorschreeve Commissien.




XV.



   
   (1) zonder behoorlyke Commissie op de open Zee vaarende.





   
   
 (2) Maar omtrent het opbrengen van Pryzen door de Oorlogschepen en Commissievaarders van wederzyds contracteerende Parthyen op der zelver gemeene Vyanden genoomen, en omtrent de Schepen van elkanders Onderdaanen door den Vyand genoomen, en by de Oorlogschepen en Commissievaarders van wederzyden hernoomen, zullen worden agtervolgt het geen dien aangaande tusschen zyne Majesteit den Koning van Vrankryk en hun Hoog Mog. de Staaten Generaal der vereenigde Nederlanden, op den 1 Mey 1781 is geconvenieert, waar aan Parthyen zig wedwezyds refeeren, wordende de voorsz Conventien alhier gehouden voor geinsereert, terwyl tot wegneeming van allen twyffel daar omtrent, Copien daar van, en van de Reglementen daar toe behoorende aan dit Tractaat zullen worden gehegt.




   
   
 Werd in bedenking gegeeven, om den inhoud der Conventie van den 1 Mey 1781 tusschen Vrankryk en de Republicq alheer woordelyk te insereeren, zonder egter de Conventie te noemen.




   
   
 En voorts zal het nodig zyn, in aan merking van de verdere distantie van America en vergelyking van de van Vrankryk to stipuleeren.




   
   
 Dat in allen gevallen de restitutie der Prysen op den Vyand hernoomen onver Suffisante Cautie zal werden gearmitteert.






   
   


XVI.



   
   (1) Zee-



   
   (Meest uit het 35 Art. van voorsz Tractaat van 1713, als volgt:)





   
   (2) En de Schepen, Goederen en Koopmanschappen, en het geen daar van geborgen zal zyn, of het provenu van dien, by aldien die Goederen verderfelyk zynde, zullen weezen verkogt, alle door de Schippers of door de Eigenaars of van haare Gelaste of Volmagt hebbende, binnen jaar en dag gereclameert wordende, zonder form van Proces worden gerestitueert; mits betaalende alleen de reedelyke onkosten en het geen voor Bergloon door de eigen Onderdaanen in het zelve geval zynde betaald moet worden,




XVII.


XVIII.

   
   (Het is duister of de byvoeging in dit 18 Art., het welk, zoo veel de Luiden zig binnen ’s Lands bevinden, uit verscheide oude Tractaaten genoomen is, in de woorden, en indien iet van hun genoomen mogt zyn, denoteert Prysen in Zee genoomen; zoo ja, schynt het geen executie te zullen hebben; word daarom voorgestagen, het eerste lid behoudende, het tweede lid klaarder te stellen, en meer uitvoerlyk zo het voorkomt, en te leezen volgens het 41 Art. van voornoemde Tractaat van 1713, als volgt:)



   
   (1) Haar Hoog Mogende de Staaten Generaal der vereenigde Nederlanden, en de vereenigde Staaten van Noord-America, altyd aan de Onderdaanen van de eene of andere zyde zal worden gegeeven den tyd van negen maanden na dato van de rupture, of proclamatie van Oorlog, om haar te mogen retireeren met haare Effecten, en dezelve te vervoeren waar het haar believen zal, het welk haar geoorlooft zal zyn te mogen doen; als meede te mogen verkoopen of transporteeren haare Goederen en Meubilien in alle vryheid, zonder dat men haar daar in eenig belet zal doen; ook zonder geduurende den tyd van de voorsz negen maanden te mogen procedeeren tot eenig arrest van haare Effecten, veel min van haare Persoonen, maar zullen in tegendeel voor haare Schepen en Effecten die zy zullen willen meedevoeren, worden gegeeven Pasporten van vrygeleide tot de naaste Havenen in elkanders Landen voor den tyd tot de reize nodig. Ook zullen geen Pryzen op Zee genoomen voor wettig genomen gehouden mogen worden, ten ware de Oorlogs-Declaratie bekent was geweest of had kunnen zyn, in de Haven die het genome Schip het laatst heeft verlaaten; maar zal vooral het geene aan de Onderdaanen en Ingezeetenen van wederzyden binnen de voorsz termynen ontnoomen mogt zyn, en de beleedigingen die hun aangedaan zouden mogen zyn, volkome satisfactie gegeeven worden.





   
   


XIX.



   
   (1) Generaal der vereenigde Nederlanden.





   
   (2) Noord





   
   (3) en Ingezeetenen





   
   (4) Noord





   
   (5) Ingezeeten





   
   (6) Noord





   
   (7) de Hoog Mog. Heeren Staaten Generaal der vereenigde Nederlanden, of tegens



   
   (8) of Ingezeetenen.





   
   (9) Staaten



   
   (10) zullen





   
   
 werd geproponeert dit Art. te amplieeren met een gelyke reciproque voorziening, als door haar Ho: Mog. by Placaat van 3 Novb: 1756 is gestatueert






   
   


XX.



   
   (1) of by te laaden, zullen volgens Art. 9., niet gehouden zyn voor haare Schepen of Laadingen eenige inkomende of uitgaande Rechten te betaalen, nog eenig rekenschap van haare Laadingen te geeven, ten ware dat ’er wettig vermoeden was; dat zy aan elkanders Vyanden toevoerden Koopmanschappen van Contrabande.





   
   


XXI.



   
   
 (Dit XXII. en het volgende Articul schynen te moeten worden uitgelaaten; Het is vry aan een ieder geen Articulen voor te slaan of aan te neemen, die contrarieeren aan zyn Tractaaren met andere Mogentheeden; maar de gemaakte Conventien moeten niet worden losgemaakt door contrarie stipulatien met derdens.)




   
   
 In de plaats van Art: 22 en 23 te substitueeren het navolgende 22 Art.



Art: 22

   
   
 dit Tractaat zal in geenley opzigte verstaan worden te derogeeren aan de 9e. 10e 17e and 22 Articulen van het Tractaat van Commercie in den Jaar 1778 tusschen Vrankryk en meergem. Staaten van America aange gaan en geslvoten; en sal mede niet beletten, dat zyne Catholique Majesteit aan ’t zelve zoude accedeeren en van het beneficie der gemelde veer articulen joúisseeren






   
   (Dit Art. XXIV. schynt geëxcuseert te moeten worden wegens het bezwaar daar van, de geleegentheid voor andere waar meede haar Hoog Mog. in Vreede en Vriendschap zyn, om het zelve te vergen, en van geen weezentlyk nut te zyn, terwyl het Hof van Vrankryk zig daar meede gechargeert heest)




XXII.



   
   (1) alléén 





   
   (2) de Oorlogs-Ammunitien of





   
   (3) als Mortieren (4) met zyne Vuurwerken en het geen daar toe behoort, Geweeren, Pistoolen, Bomben, Granaden, Buspulver, Salpeter, Zwavel. (5) Zwaarden (6) Casquetten, Cuirassen, en diergelyk soort van Wapentuig, ook Soldaaten, Paarden, Zadels en toerusting van Paarden.





   
   (7) Alle andere Goederen, Waaren, en



   
   (8) hoe ook genaamtKoopmanschappen, hier boven niet uitdrukkelyk gespecificeert; ja zelfs alle zoor ten van Scheeps materialen, hoe zeer dezelven ook zouden mogen zyn geschikt tot het bouwven of Equipeeren van Oorlog Scheepen, of tot het maken van eenig ander Oorlogstuig te Water of te Lande, zullen mitsdien, nog volgens den Letter, noch volgens eenige voor te wenden interpretatie van dezelve hoe ook genaamt, onder verbodene of Contrabande goederen begreepen kunnen of mogen worden: zo dat alle dezelve goederen, en Koopmanschappen hier boven niet uitdruk kelyk genoemt, zonder eenig onderscheid zullen mogen worden getransporteert en vervoert.





   
   
 (9) maar






   
   (109) van en





   
   (1110) waar voor alleenlyk worden gehouden dezulke, die door een der Oorlogvoerende Mogentheeden van naby ingestloten worden gehouden.





   
   


XXIII.



   
   (1) Ingezeetenen





   
   (2) ieder reize dat het Schip t’huis is geweest, op nieuw verleent moeten zyn, of ten minsten niet ouder mogen zyn als eentwee jaar voor de tyd dat het Schip laatst is t’huis geweest.





   
   (3) wesen





   
   (4) of Zeebrieven boven gemeld; maar ook met een generaal Pasport of particuliere Pasporten, of Manifesten of andere publique Documenten die in de Havenen van waar de Schepen laatst gekomen zyn, gewoonlyk gegeeven worden aan de uitgaande Schepen, inhoudende een Specificatie van de Laading, de Plaats van waar het Schip gezeilt is, en waar heenen het gedestineert is, of by gebreeke van alle dezelve met Certificaaten van de Magistraaten of Gouverneurs der Steden, Plaatsen en Colonien van waar het Schip vertrokken is, in de gewoone form gegeeven, op dat geweeten kan worden of eenige verbode of Contrabande Goederen aan Boord van de Schepen zyn, en of zy daar meede naar ’s Vyands Landen gedestineert zyn of niet.





   
   (5) bescheiden





   
   (6) zonder egter daar toe gehouden te zyn of dat gebrek van die uitdrukking gelegentheid tot confiscatie kan of mag geeven.



   
   
 (7) 2 wel verstaande, dat aan de dispositie van dit Art: niet onder heevig zullen zyn zodanige Scheepen, die na de Oorlogs verklaring in het geheel nog niet thuis geweest zynde buiten de mogelykheid zyn geweest zig van de vereischte Pasporten of zee brieven te voorzien:
 






   
   (Art XXVII. schynt geömitteert te kunnen worden, aangezien het, of het zelve is als Art. XX., of door de geprojecteerde byvoeging aan het zelve vervangen word.)




XXIV.



   
   (1) Zeebrief en verdere Bescheiden.





   
   
 (Dit Articul kan zoo generaal niet geadmitteert worden: in tyd van Vreede zal apparent niet geweigert worden voor Dooden, Deserteurs, als anderzints, recruteering te permiteeren; maar men kan geen generaale permittie tot werving van Oorlogschepen accordeeren)






   
   
 , met dien verstande, dat men noch aan de eene, noch aan de andere zÿde zig zal mogen bedienen van zodanige zyner Landsgenooten, die zig reeds in dienst van de andere der Contracteerende Partye, het zÿ ten Oorlog, het zy op Koop vaardy Scheepen heeft geengageert, het zÿ men dezelve aan de vaste Wal, dan wel in Zee zoude mogen ontmoeten, ten zÿ de Capitein of Schipper, onder wiens bevel zodanige persoonen zig mogten bevinden dezelve vrywillig uit hunnen dienst wilden ontslaan op pœne, dat dezelve anderszins op den voet van Weglopers zullen worden behandeld en gestraft.






   
   
 (Dit behoord tot geen Commercie-Tractaat, eer toe een Tarif, en is de refractie geschikt na de meeste dienst van de Commercie)






   
   
 zal in alle reedelyk heid en billykheid worden gereguleert bÿ de Magistraten der respective Steden, alwaar men oordeeld, dat eenige bezwaren deswegens plaats hebben.






 Formulier van Zeebrief.


   
   Alder-Doörluchtichste, Doorluchtigste, Doorluchtige, Grootmachtighste, Grootmachtige hoogh ende Welgeboorne, Wel-Edele, Erentfeste, Achtbare, Wyse, Voorsienige Heeren Keyzeren, Koningen, Republiquen, Princen, Fursten, Hertogen, Graven, Baronnen, Heeren, Burgermeesteren, Schepenen, Raden, mitsgaders Rechteren, Officieren, Justicieren, ende Regenten aller goede Steden ende Plaatsen, het zy Geestelycke ofte Wereldtlycke, die dese opene Letteren sullen sien ofte hooren lesen: Doen Wy Burgermeesteren ende Regeerders der Stadt  te weeten, dat Schipper  van  (voor Ons compareerende) by solemnelen eede verklaart heeft, dat het Schip, genaamt  groot omtrent  Lasten, ’t welk hy althans voert, in de Geunieerde Provincien t’huys behoort, en dat geen Onderdanen van den Vyandt daar in, direct of indirect, eenige portie of deel hebben, soo waarlyck moest hem Godt Almachtigh helpen. Ende want Wy den voorschreven Schipper gaerne gevordert sagen in syne rectvaerdige saken: Soo is Ons versoeck allen voornoemt, ende yeder in het bysonder, daer den voornoemden Schipper met syn Schip ende ingeladen Goederen komen sal, dat de selve gelieven den voornoemden Schipper goedelycken te ontfangen en gehoorlyck te tracteren, gedogende hem op sijne gewoonlycke Tollen ende Ongelden, in het door- ende voorby-varen, Havenen, Stroomen en Gebiedt te passeren, varen en frequenteeren omme sijne Negotiete doen, daar en soo hy te rade vindensal, het welck Wy gaarne willen verschuldigen. Des t’oirkonde deser Stede Zegel ter oorsaake hier aan hangende den




(In margine stond)

   
   Ter ordonnanatie van de Hooge ende Mogende Heeren Staten General der Vereenighde Nederlandsche Provincien.



